Title: To Alexander Hamilton from William Simmons, 21 June 1799
From: Simmons, William
To: Hamilton, Alexander


          
            Sir,
            Department of War Accountants office June the 21st. 1799.
          
          Agreeably to the act of Congress of the 8th. May 1792 entituled “an act making alterations in the Treasury & War Departments” this office was furnished from the Department of the Treasury, with the Instructions under which its duties were to be performed.  They also pointed out those of the Pay Master General, and it appears to have been the intention of the Comptroller  as well as that Act of Congress that all accounts for the Pay, Subsistence &   Forage of the army, should in the first  instance be liquidated by the Pay Master General; by making the Payments on proper Muster  and Pay Rolls. But in consequence of the remote situation of the Pay Master General, it became necessary that the Pay &ca. of the Troops detached from the main army, should  pursue a different course, and this Office was fixed on to make the Payments; in consequence of which its duties became so great from the number of subordinate settlements made, as in a great degree to prevent the settlement of accounts expressly designated by Law, making it necessary to suspend, for want of sufficient assistance, their examination—
          Having ascertained that the Pay Master General is now at Pittsburgh, I have done myself the honor to represent those circumstances to you, that you may, if you in your Judgement deem it proper, order him to this place, to perform those duties which by Law were contemplated to be performed by him. I have deemed this representation the more necessary to be made to you, from the great increase of duties lately attached to this Office, the performance of which will be greatly retarded, unless the settlement of Subordinate accounts, in the first instance is made through that Channel.  Should you determine on ordering Mr. Swan to this place, I  shall deem it a peculiar favor to be honored with the information as early as possible, in order that I may be prepared   to furnish him with such information as will enable him to call those persons to account who stand debited on the books of this office with large Sums of money, and settle such accounts which it is proper in the first instance, should be liquidated by him.
          I herewith enclose some of the printed Regulations respecting extra allowances to officers, which I have thought it likely you might deem proper to be distributed to the different Commanding Officers.  I have the honor to be, with great Respect, Sir, Your obed. Servant.
          
            Wm. Simmons
            Acct. Dept. War
          
          Major General Alexander Hamilton New York.
        